PER CURIAM.
This matter involves a petition for the issuance of a writ of certiorari to review an interlocutory order which directed petitioner to produce a report of an expert witness who is expected to testify for petitioner at trial in her action against respondents for medical malpractice. The expert’s report was prepared at petitioner’s request to determine whether there was a medical basis for a malpractice action.
We deny the petition and, in doing so, we embrace the decision reached in Mims v. Casademont, 464 So.2d 643 (Fla. 3d DCA 1985), wherein the third district held that “reports prepared by experts expected to testify at trial are not protected by the work product privilege and are discoverable.” Id. at 644. We do note that the legislature has recently provided a discovery privilege in medical malpractice actions for work product, such as the report here, generated by the presuit screening process. See § 768.57(5), Fla.Stat. (1985). Petitioner admits, however, that section 768.57(5) is not applicable to this case because her malpractice action was filed before the statute became effective. See § 768.57(10), Fla.Stat. (1985).
The petition for the issuance of a writ of certiorari is denied.
RYDER, A.C.J., and CAMPBELL and THREAD GILL, JJ., concur.